Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 17-19 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/21/21. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "said at least one first panel" in lines 4-5, “at least one first panel” in line 9, and “said at least one first panel” in lines 10 and 11.  There is insufficient antecedent basis for these limitations in the claim. At line 6, “at least one second reinforcement” should perhaps be “at least one second local reinforcement” for clarity (with claim 6). 
Claim 3 recites the limitations "said at least one first panel" in lines 2 and 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "said at least one first panel" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said at least one first panel" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said at least one second local reinforcement” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “at least one second reinforcement” in line 3; "said at least one first panel" in lines 3-4 and lines 6-7; “the at least one first panel” in line 4 and line 7; and “a rear window” in line 8. There is insufficient antecedent basis for these limitations in the claim.
Claim 8 is indefinite because it is unclear if “at least one second reinforcement” is meant to refer back to the “second reinforcement” of claim 1 as claim 8 dictates that the second reinforcement is substantially “above the window” which contradicts that which is set forth in claim 1. 
Likewise for claim 8, it is unclear what element or feature of the invention the “third reinforcement” is intended to indicate. This feature is recited to be “below an opening” in the first panel but then recites the third reinforcement “aligns to said at least one first reinforcement” which is unclear as to how the components are aligned. For example, the third reinforcement (20) as described in the specification and shown in FIG. 1 is not “aligned” or in a straight line with the said at least one first reinforcement (considered to be components 14a,b, FIG.1) nor is it “aligned” or in a straight line with the first local reinforcements (considered to be components 16a,b). It is unclear if the “at least one third reinforcement” (presumably 20) is intended to represent the same feature recited in claim 1 as the “at least one second reinforcement” or a different element. The entirety of the claim is confusing and should be modified for clarity. Further explanation is requested and the claim will be treated on the merits and examined only as best understood. 
Claim 9 recites the limitation "a first panel" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “at least one second reinforcement” in lines 1-2; "said at least one first panel" in line 2; “an opening” in line 3; “the at least one first panel” in line 3; and “said opening” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitations “at least one additional reinforcement” in lines 1-2; "said at least one first panel" in line 2; “an opening” in line 3; “the at least one first panel” in line 3; and “said opening” in line 3. There is insufficient antecedent basis for these limitations in the claim. With regard to the limitation of “at least one additional reinforcement” it is unclear whether or not this is intended to refer back to the “at least one second reinforcement” which is also positioned below the rear window opening. 
Claim 14 recites the limitation "said additional reinforcement” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim as it is unclear if this recitation is intended to refer back to the “second reinforcement” of claim 1 or consist of a different element. 
Claim 15 recites the limitations “the at least one first panel” in lines 1-2 and “the at least one reinforcement” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 11-12, and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over WO 252 in view of WO 2017/130064 (as WO 064) or alternatively Huotari (11198255).  
For claim 1, WO 252 (WO 2018/108252) discloses a liftgate assembly for a vehicle, comprising: 
at least one first panel (13);
at least one first reinforcement (12);
at least one local reinforcement (upper 15, FIG.2) overmolded directly to one side (rear side) of at least one first reinforcement (12); 
said at least one first reinforcement (12) extending substantially vertically adjacent to and along at least one side of a window opening in at least one first panel (13); 
at least one second local reinforcement (lower part of 15, FIG.2) overmolded directly to said one side (rear side) of said at least one first reinforcement (12) at a lower portion of said at least one first reinforcement adjacent a bottom of the window opening; 
said at least one first reinforcement (12) overmolded to said at least one first panel (13).
WO 252 lacks said at least one first reinforcement (12) infrared welded to the at least one first panel (13). 
WO 252 lacks at least one outer panel operably coupled to said at least one first panel (13), said at least one outer panel including a finished show surface. 
WO 064 teaches infrared welding a liftgate assembly to allow for a strong connection and weathertight seal and further teaches an outer panel with show surface. 
Alternatively, Huotari (11198255) discloses a liftgate assembly for a vehicle including inner panel (14) and outer panel (12) and a portion (24) by which the panels are welded together. The preferred welding process is accomplished by infrared welding techniques where heat is generated. More specifically Huotari teaches the use of a rear lift gate made from at least inner and outer panels (Col 1, lines 25-27) and further teaches that infrared welding (Col 3, lines 7-14) specifically infrared welding first and second (inner and outer) panels together as a well-known method for attaching/bonding liftgate components. The outer panel including a show surface. 
It would have been obvious to one of ordinary skill in the art to have provided the first reinforcement of WO 252 infrared welded to the first panel of WO 252 as taught by WO 064 or Huotari as an obvious alternative and simple substitution to overmolding in order to create a strong connection between the two components and allow for a weathertight seal therebetween while achieving the same predictable result of joining/connecting the components together. 
The substitution of one known element or method of manufacture for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. Courts have recognized that it would have been obvious to substitute one known element or process for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
Further, a PHOSITA understands that the process of infrared welding allows for unique manufacturing advantages such as no warm-up time, faster tooling changeovers, reduced power consumption, cost effectiveness (see for example, Forward Technology website), in comparison to overmold forming methods.
For claim 2, said at least one local reinforcement (15, FIG.5) is at least one pair of local reinforcements (15,15), and wherein said at least one first reinforcement (12) is at least one pair of reinforcements (on either side, left and right, of the liftgate, FIG.2). 
For claim 3, said at least one pair of reinforcements is infrared welded to said at least one first panel substantially at opposite sides of an opening (rear window) in said at least one first panel, said opening provided for a window glass (FIG.1).  
For claim 5, further comprising at least one additional reinforcement infrared welded to the at least one first panel (13). Specifically the reinforcement (12) extends from a left hinge attachment portion 26 in the transverse beam 32, downwards along the left beam 24L and a left side 20L of the body portion 20, then further in the left-right direction, e.g. along a bottom portion 21 of the body portion 20, then upwards along a right side 20R of the body portion 20 and along the right beam 24R, up to a right hinge attachment portion 26 (see [0038]) and can be discontinuous and/or comprise a plurality of pieces or patches connected with one another to allow for material savings. 
For claim 6, the at least one second local reinforcement (lower part of 15) is a second pair of local reinforcements (15,15) overmolded to said at least one pair of reinforcements (12).  
For claim 7, said at least one pair of local reinforcements and second pair of local reinforcements are located toward an upper portion and toward a lower portion of said at least one pair of reinforcements, respectively.  
For claim 8, WO 252, as modified above to allow for infrared welding, further comprising: 
at least one second reinforcement (constituting the upper transverse beam portion of 12) infrared welded to said at least one first panel (13) substantially above the window opening (FIG.2) in the at least one first panel, said opening provided for a rear window; 
at least one third reinforcement (constituting the lower portion 20 of reinforcement 12) infrared welded to said at least one first panel substantially below an opening (FIG.2) in the at least one first panel, said opening provided for a rear window (FIG.4); 
said opening provided for the rear window and said at least one third reinforcement (constituting part 20, the lowermost portion of 12) aligns to said at least one first reinforcement (which constitutes the side portions of 12 on either part, left and right, of the window opening) and aligns to at least one second local reinforcement (lowermost 15). The components in the embodiment shown are formed as one singe piece each component is in connection with one another and “aligned” as broadly recited and best understood/interpreted. However, as disclosed the components can equally comprise a plurality of pieces or patches connected with one another to allow for material saving (see [0038]) and in that instance would ‘align’ with one another as broadly recited and best understood. 
For claim 11, WO 252, as modified above to allow for infrared welding, further comprising at least one second reinforcement (part 22) infrared welded to said at least one first panel substantially above an opening in the at least one first panel, said opening provided for a rear window.  
For claim 12, at least one additional reinforcement (part 20) infrared welded to said at least one first panel substantially below an opening in the at least one first panel, said opening provided for a rear window.  
For claim 15, the at least one first panel and/or the at least one reinforcement is/are a glass filled reinforced polypropylene ([0032]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 252 as applied above in view of WO 2020/020615 A1. 
For claim 4, WO 252 discloses said at least one pair of reinforcements are infrared welded to said at least one first panel in a D-pillar area of said vehicle.
WO 252 lacks sectional properties in said D-pillar area achieves vibration frequency requirements of at least 40 Hertz.
WO 615 teaches that vehicle cabins generally have certain acoustic properties, in particular in relation to low-frequency acoustic vibrations in a frequency range between 30-100 Hz. 
It would have been obvious to one of ordinary skill in the art to have provided the D-pillar area of WO 252 with at least the recited frequency requirements known from WO 615 to attenuate vehicle noise and vibrations as a result of operating the vehicle. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 252 as applied above in view of WO 064 (WO 2017/130064). 
For claim 9, WO 252 lacks the outer panel in two pieces, namely a first panel that is an upper outer panel adhesive bonded to said at least Application No. 16/486,686Page 3one second reinforcement and a second panel that is a lower outer panel adhesive bonded to said at least one third reinforcement.  
WO 064 teaches a liftgate assembly including an outer panel comprising a first panel (18) that is an upper outer panel and a second panel (20) that is a lower outer panel. 
WO 064 further discloses that typical adhesives are known from the prior art to bond the components of a liftgate assembly (page 2, lines 32-33). 
WO 064 then discloses that an upper outer panel can be adhesively attached to an upper region of liftgate while lower outer panel is adhesively bonded to a lower region of the liftgate. 
It would have been obvious to one of ordinary skill in the art to have provided WO 252 with upper and lower outer panels as taught by WO 064 allowing the upper panel to be adhesively bonded to the second reinforcement (at 22, FIG.2) and lower outer panel to be adhesively bonded to third reinforcement (20, FIG.2) as an obvious expedient in order to facilitate manufacture of the liftgate assembly by providing the outer panel in separate, thus lighter, more manageable pieces. 

Claims 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 252 as applied above in view of FR 3028238. 
For claim 10, WO 252 lacks the at least one local reinforcement being metallic.
This feature is taught by FR 238 which discloses a liftgate denoting zones mechanical stress and solving the problem by providing a metal (metallic) reinforcing element (4) overmolded locally in the stress zone. It would have been obvious to one of ordinary skill in the art to have provided the local reinforcement of WO 252 from a metallic material as taught by FR 238 as an obvious material expedient based on desired mechanical and manufacturing criteria in order to achieve the same predictable result of reinforcing. 
For claims 13-14, specifically for claim 14, WO 252 discloses said recited additional reinforcement (20, as best seen in FIG.2 and FIG.4) includes a plurality of openings (not numbered but visible, see opening at the lowermost part in both of FIGS. 2 and 4) without material for weight reduction.  
WO 252 lacks an additional local reinforcement mechanically connected or overmolded to said additional reinforcement, wherein the location for said additional local reinforcement is a latch area, a feature taught by FR 238 as seen with local reinforcement (4) for the hatch door located in the region of a door latch area.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided an additional local reinforcement, as taught by FR 238 for the additional reinforcement of WO 252 in order to increase stiffness at this portion of the liftgate thereby reinforcing it. 
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaaya et al. (10029410) discloses an infrared welding an exterior body panel and a process for making an exterior panel via infrared welding. Chaaya et al. specifically teaches the desirability and advantages of such a weld. The reference discloses that infrared welding panels provides a stronger connection (2 times stronger than adhesive) (Col 5, lines 9-11) and further that such a weld results in a continuous weather tight seal (Col 12, lines 57-58).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616